Citation Nr: 0030536	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
duodenal ulcer with hiatal hernia.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  The issue of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for PTSD will be 
addressed in the Remand appended to this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's hypertension is related to active service.

2.  By decision dated May 1982, the RO denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.

3.  The evidence associated with the claims file subsequent 
to the May 1982 denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.

4.  By decision dated June 1976, the RO denied the veteran's 
claim of entitlement to service connection for duodenal ulcer 
with hiatal hernia.

5.  The evidence associated with the claims file subsequent 
to the June 1976 denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

2.  The RO's May 1982 decision denying entitlement to service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  20.302, 20.1103 
(1999).

3.  The evidence received since the May 1982 rating decision 
is not new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The RO's June 1976 decision denying entitlement to 
service connection for duodenal ulcer with hiatal hernia is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  20.302, 
20.1103 (1999).

5.  The evidence received since the May 1982 rating decision 
is not new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
duodenal ulcer with hiatal hernia have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat.2096 (2000).

In this case, the Board finds that the RO has fulfilled its 
duty to assist the veteran in the development of his claim.  
Specifically, the RO has obtained service medical and VA 
clinical records, and has afforded the veteran a personal 
hearing.  The RO also notified the veteran of the evidence 
necessary to successfully adjudicate his claim.

In relation to the present appeal, the veteran's service 
medical records, including the separation examination of 
October 1969, contain no complaints, findings, or diagnoses 
related to hypertension.  During a VA examination in March 
1992, the veteran's blood pressure was recorded as 132/90.

VA outpatient psychiatry records dated February and May 1998 
noted that the veteran's blood pressure was elevated due to 
medication.  The veteran appeared at a personal hearing 
before the RO in December 1998.  He testified that he was 
first diagnosed with hypertension in 1984, but he believed 
that it was present when he was discharged from service.

In summary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
hypertension.  The service medical records contain no finding 
of hypertension and the veteran has presented no evidence of 
hypertension until many years following his discharge from 
active service.  No medical opinion has related the onset of 
hypertension to the veteran's period of active service and 
the veteran is not competent to submit such an opinion 
himself.  See Brewer v. West, 11 Vet. App. 228 (1998).  
Likewise, a presumption that the hypertension manifested in 
service is not available pursuant to 38 C.F.R. §§ 3.307, 
3.309 (1999) because the disability was not diagnosed within 
one year of discharge.  Accordingly, the Board can find no 
basis under which to grant the veteran's claim and the 
benefit sought on appeal must be denied.

II. New and Material

The veteran's claims of entitlement to service connection for 
an acquired psychiatric disorder and duodenal ulcer with 
hiatal hernia have been previously considered and denied by 
the RO.  As to the psychiatric disorder, a June 1976 rating 
decision initially denied service connection for combat 
fatigue.  In May 1982, the RO found that no new and material 
evidence had been submitted and denied service connection for 
nerves.  As to the ulcer and hernia, service connection was 
initially denied in March 1973.  The RO again denied service 
connection for an ulcer with hernia in a June 1976 rating 
decision.  The veteran was notified of the May 1982 and June 
1976 decisions and provided with his appellate rights, but he 
did not appeal the decisions.

As the veteran did not file a Notice of Disagreement to the 
RO's May 1982 and June 1976 determinations, those 
determinations are final.  38 U.S.C.A. §§ 7105(a), (b)(1),(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  Once an RO 
decision becomes final under 38 U.S.C.A. § 7105(a) (West 
1991), absent the submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The 
Board must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The veteran's claims for service connection may, however, be 
reopened provided the veteran submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a) (1999).  
Reviewing a final decision based on new and material evidence 
is potentially a several step process.  See Elkins v. West, 
12 Vet. App. 209, 214-19 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, No. 99-7108 (Fed. Cir. July 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A. Acquired psychiatric disorder

The relevant evidence that was of record at the time of the 
RO's May 1982 denial consisted of the veteran's service 
medical records and a January to February 1973 VA 
hospitalization report.

The veteran's service medical records, including the 
separation examination of October 1969, contain no 
complaints, findings, or diagnoses related to an acquired 
psychiatric disorder.  During the veteran's VA hospital 
admission for a duodenal ulcer, a psychological consultation 
was performed and the veteran was diagnosed with anxiety and 
depressive neurosis.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's May 1982 denial 
includes numerous VA hospitalization reports, 1989 to 1994 VA 
clinical records, December 1989 and March 1992 VA psychiatric 
examination reports, and a December 1998 personal hearing 
transcript.

The VA hospitalization reports show that the veteran was 
admitted in June 1982, September to October 1982, June to 
July 1989, March 1991, May to June 1991, December 1991, 
February 1992, May to July 1992, July to August 1992, 
November to December 1993, and April 1994.  During these 
hospitalizations, the veteran was diagnosed with 
schizoaffective disorder, dysthymia, bipolar disorder, and 
several personality disorders.  The VA clinical records also 
show diagnoses of a variety of acquired psychiatric disorders 
and personality disorders.

The VA psychiatric examiner in December 1989 diagnosed the 
veteran with schizoaffective disorder.  During the VA 
examination of March 1992, the veteran reported depression, 
hallucinations, and social isolation.  He again was diagnosed 
with schizoaffective disorder.  At his personal hearing 
before the RO in December 1998, the veteran testified that he 
believed his other psychiatric conditions were related to his 
PTSD.

In conclusion, the Board finds that none of the evidence 
submitted since the RO's last final denial bears 
substantially and directly upon the specific matter under 
consideration, that is, whether the veteran's acquired 
psychiatric disorder is related to his period of active 
service.  Prior to May 1982, the record included evidence 
that the veteran was first diagnosed with a psychiatric 
disorder in 1973, a few years following discharge from active 
service.  The record contained no medical opinion relating 
the veteran's psychiatric disability to any incident of 
active service.

Likewise, the recently submitted evidence only confirms that 
the veteran has continued to receive treatment for his 
psychiatric disorder.  The recently submitted evidence is not 
material because it fails to relate the psychiatric disorder 
to the veteran's period of active service.  Accordingly, the 
Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  Therefore, the last prior denial remains final and 
the benefit sought on appeal must be denied. 

B. Duodenal ulcer with hiatal hernia

The relevant evidence that was of record at the time of the 
RO's June 1976 denial consisted of the veteran's service 
medical records and VA hospitalization reports.

The veteran's service medical records, including the 
separation examination of October 1969, contain no 
complaints, findings, or diagnoses related to a duodenal 
ulcer or hiatal hernia.  VA hospital records from January to 
February 1973 show that the veteran was admitted with an 
eight month history of epigastric pain.  After diagnostic 
testing, he was assessed with a postbulbar duodenal ulcer.  
The veteran was again hospitalized for epigastric pain in 
December 1975.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's June 1976 
denial includes VA hospitalization reports, a March 1992 VA 
examination, and a December 1998 personal hearing transcript.

VA hospitalization reports show that the veteran underwent a 
left inguinal hernia repair in December 1969 and a right 
inguinal hernia repair in April 1970.  In January and 
February 1974, he was treated for chronic duodenal ulcer 
disease and reported symptoms for the past five years.  An 
upper gastrointestinal series found an ulcer in the posterior 
duodenum and a vagotomy was performed.  A VA hospital record 
from June 1982 diagnosed the veteran with peptic ulcer 
disease by history with esophagitis, status post vagotomy, 
and hiatus hernia by history.  The veteran complained of 
gastric burning but no objective findings were made.

During a VA examination in March 1992, the veteran reported 
good appetite and digestion, with some burning and 
indigestion.  He took Zantac daily and reported a past 
history of duodenal ulcer.  He maintained a stable weight.  
He was diagnosed with a history of duodenal ulcer, 
occasionally symptomatic, with current gastrointestinal 
series showing normal findings.

The veteran appeared at a personal hearing before the RO in 
December 1998.  He testified that he had a bulge in his 
abdominal area during service and that he had surgery for a 
hernia two months following service.  He now had abdominal 
pain and took medication daily.  He also had problems with 
vomiting, constipation, acid reflux, and swallowing.

In conclusion, the Board finds that none of the evidence 
submitted since the RO's last final denial bears 
substantially and directly upon the specific matter under 
consideration, that is, whether the veteran's duodenal ulcer 
with hiatal hernia is related to his period of active 
service.  Prior to June 1976, the record included evidence 
that the veteran was first diagnosed with a postbulbar 
duodenal ulcer in 1973, a few years following discharge from 
active service.  The record contained no medical opinion 
relating the veteran's ulcer to any incident of active 
service.

Likewise, the recently submitted evidence only confirms that 
the veteran has a history of a duodenal ulcer with hiatal 
hernia.  This evidence is not material because it fails to 
relate the duodenal ulcer with hiatal hernia to the veteran's 
period of active service.  The Board recognizes that the 
veteran has submitted evidence pertaining to treatment for 
inguinal hernias shortly after discharge from service.  
However, the veteran has failed to provide any evidence as to 
how this separate disability relates to his duodenal ulcer 
with hiatal hernia.  Accordingly, the Board finds that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for duodenal ulcer with hiatal hernia.  Therefore, 
the last prior denial remains final and the benefit sought on 
appeal must be denied. 


ORDER

Entitlement to service connection for hypertension is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for duodenal ulcer 
with hiatal hernia is denied.


REMAND

A preliminary review of the record shows that additional 
development by the RO is necessary before the Board may 
proceed with further appellate review of the veteran's claim 
of entitlement to service connection for PTSD.  As 
aforementioned, a duty to assist the veteran in the 
development of his claim is mandated under current law.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (1999).

In the present case, the veteran's service personnel records 
show that he served in Vietnam from May to October 1969 as a 
cargo handler with the 402nd Transportation Company.  He 
received no awards or decorations for combat service.

A VA hospitalization report dated from June to July 1989 
diagnosed the veteran with PTSD.  It relied upon the 
veteran's history that he was in combat for six years and 
that he was a prisoner of war.  During a VA psychiatric 
examination in December 1989, the veteran claimed that he 
served in Vietnam from 1967 to 1969 with the infantry.  He 
went on patrols and saw babies hanging from trees without 
their heads and people split up the middle.  He claimed that 
his best friend was killed by a booby trap while they were on 
patrol together.  He also claimed that he won the silver 
medal and a medal for valor, and that he killed over 20 
people.  He was diagnosed with PTSD and schizoaffective 
disorder.

VA hospital and outpatient reports from 1982 through 1992 
occasionally diagnosed the veteran with PTSD or a history of 
PTSD, in addition to several other psychiatric diagnoses.  
The veteran appeared at a personal hearing before the RO in 
December 1998.  He testified that he was a cargo handler with 
the 402nd Transportation Company and that he performed guard 
duty twice per week.  His area was occasionally fired upon 
and thoughts of being hit with a round made him afraid.  He 
remembered no injuries to anyone while on guard duty.  He 
also handled body bags as a cargo handler and could envision 
seeing his own name on the bags.  He was stationed in Bien 
Hoa and saw the Vietcong attack the Headquarters Company in 
1968.  He claimed that he was receiving Social Security 
benefits due to diagnoses of PTSD, schizophrenia, and bipolar 
disorder.

If a veteran is determined to have "engaged in combat with 
the enemy" then his testimony concerning stressors alone will 
constitute sufficient proof of service connection for PTSD, 
provided it is consistent with the "circumstances, conditions 
and hardships of such service," and further provided that the 
stressors alleged are found to be etiologically related to 
the veteran's diagnosis.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304(b)(2),(d), (f) (1999); 
Cohen, 10 Vet. App. at 145).  However, where the veteran did 
not engage in combat or the claimed stressor is not related 
to combat, the veteran's testimony, by itself, cannot as a 
matter of law, establish the occurrence of a noncombat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, none of the veteran's stressors has been 
independently verified and the veteran's PTSD diagnoses have 
been predicated on a questionable factual basis.  If a 
diagnosis of PTSD upon examination is unsupported by the 
facts or findings, the only proper course is to return the 
examination as incomplete for rating purposes, note the 
deficiencies and request reexamination.  Swan v. Brown, 5 
Vet. App. 229, 233 (1993).  The Board further observes that 
the veteran has not been afforded a psychiatric examination 
consistent with the criteria of the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 4.125(a) (1999).  The Board notes that the determination of 
the sufficiency (but not the existence) of a stressor is now 
exclusively a medical determination for mental health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all VA medical 
records, previously not acquired, 
pertaining to the veteran's PTSD.  The RO 
should secure written approval from the 
veteran to obtain all of his records from 
the Social Security Administration and 
such records should be associated with 
the claims file.

2.  The RO should request that the 
veteran provide additional information 
containing specific details of the 
claimed stressful in-service events.  
This information should include dates, 
places, detailed descriptions, units of 
service, duty assignments, as well as the 
names, ranks, units of assignments and 
any other identifying information 
concerning any other individuals involved 
in any claimed stressful event.  The RO 
should request the veteran's 
representative to assist the veteran in 
completing the stressor development 
letter.

3.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.

4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or in-service stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.

5.  If, and only if, a stressor has been 
verified, the RO should schedule the 
veteran for a VA psychiatric examination.  
All indicated studies, tests, and 
evaluations deemed necessary should be 
performed, but should include PTSD 
subscales.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the USASCRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion.  Since 
it is important that "each disability be 
viewed in relation to its history"  38 
C.F.R. § 4.1 (1999), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

6.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all 
development has been completed.  In 
particular, the RO should review the VA 
psychiatric examination to verify that 
any diagnosis of PTSD was based on the 
verified history of in-service stressors.  
If the examiner relied upon a history 
that is unverified, that examination 
report must be returned as inadequate for 
rating purposes.  See Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

7.  When the above development has been 
completed, the case should again be 
reviewed by the RO and a rating decision 
prepared.  This rating decision should 
address the revised criteria for PTSD, as 
well as the holdings of Cohen v. Brown, 
10 Vet. App. 128 (1997) and Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case.  The veteran should then be 
afforded the appropriate length of time 
in which to respond before the claims 
file is returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran and to 
clarify the evidence.  The Board intimates no opinion as to 
the eventual determination to be made in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the Regional 
Office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 


- 15 -


